TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00148-CV




                       In re Julia Aguilar as Guardian for Lacey Silva




                    ORIGINAL PROCEEDING FROM CONCHO COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s motion for emergency stay is also denied.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: March 28, 2022